Citation Nr: 0918825	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-01 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability, degenerative disc disease (DDD) of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel
INTRODUCTION

The Veteran had active military service from March 1992 to 
February 1996 and from January 2002 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2009, as support for her claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  The Board held the record open for 
30 days following the hearing so the Veteran could submit 
additional medical evidence in support of her claim, but she 
did not submit any additional evidence.

There is one other preliminary point worth mentioning.  In a 
May 2007 decision, the RO granted service connection for 
bilateral (i.e., left and right) lower extremity 
radiculopathy, as a secondary residual of the low back 
disability (DDD at L4-L5), and assigned separate 10 percent 
ratings for each leg - effective May 16, 2005, for the left 
leg and effective January 1, 2006, for the right leg.  As 
well, the RO granted a temporary 100 percent rating for the 
low back disability effective October 17, 2005, based on 
surgical or other treatment necessitating convalescence.  
38 C.F.R. § 4.30 (2008) ("paragraph 30").  As of January 1, 
2006, the 20 percent rating for the low back disability 
resumed.  The Veteran has not separately appealed those 10 
percent ratings for her lower extremity radiculopathy, or the 
effective dates, so the only issue currently before the Board 
is whether she is entitled to an initial rating higher than 
20 percent for her low back disability - for the times when 
she did not have the temporary 100 percent rating under 
38 C.F.R. § 4.30.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).




FINDING OF FACT

The Veteran does not have ankylosis of the thoracolumbar 
segment of her spine, and her forward flexion is not limited 
to 30 degrees or less, even when considering functional loss 
due to painful motion.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5235-5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  In this case, 
the Veteran was not provided a VCAA notice letter until July 
2008, so well after initially adjudicating her claim in May 
2005.  However, if, as here, VCAA notice was not provided 
prior to the initial adjudication of the claim or, if 
provided, was inadequate or incomplete, this timing error can 
be "cured" by providing any necessary notice and then 
readjudicating the claim, including in a Statement of the 
Case (SOC) or Supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  And this occurred 
here, as after providing the VCAA notice in July 2008, the 
Veteran's claim was readjudicated in the August 2008 SSOC - 
including considering any additional evidence received 
in response to that VCAA notice.  So the timing error in the 
provision of that VCAA notice has been rectified.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'" Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his or her claims had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In the July 2008 letter mentioned, the RO apprised the 
Veteran of the types of evidence needed to substantiate her 
claim and its duty to assist her in substantiating her claim 
under the VCAA.  The letter also cited the applicable 
diagnostic criteria upon which her disability rating is 
based.  She has not alleged prejudicial error in her VCAA 
notice, either insofar as the timing or content of it is 
concerned.

The VCAA letter provided the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist her 
with her claim.  She was advised of her opportunities to 
submit additional evidence.  Subsequently, an August 2008 
SSOC provided her with yet an additional 60 days to submit 
more evidence.  And, as already mentioned, the Board even 
held the record open an additional 30 days following her 
Travel Board hearing in February 2009 to allow her an 
additional opportunity to submit supporting medical evidence.  
But, unfortunately, she did not submit any additional 
evidence.  Thus, the Board finds that the purpose behind the 
VCAA notice requirement has been satisfied because she has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In addition, all 
obtainable evidence that she and her representative 
identified as relevant to the claim has been obtained 
and associated with the claims file for consideration, 
including her service treatment records (STRs), civilian 
private medical records, and her VA records, including the 
reports of her VA compensation examinations assessing the 
severity of her low back disability - the determinative 
issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Neither the Veteran nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal, 
with the exception of the medical evidence that the Veteran 
was going to submit within 30 days of her hearing, but did 
not.  


It is therefore the Board's conclusion that she has been 
provided every opportunity to submit evidence and argument in 
support of her claim, and to respond to her VCAA notice.

It further deserves reiterating that the Veteran's claim for 
a higher initial rating for her low back disability arose in 
a different context - namely, her trying to establish her 
underlying entitlement to service connection for this 
disability, since granted.  She has appealed a downstream 
issue, the initial rating assigned for this disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Since her 
underlying claim for service connection has been more than 
substantiated, it has been proven, § 5103(a) notice is no 
longer required because its intended purpose has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
In Goodwin, the Court held that where, as here, a service 
connection claim has been substantiated after the enactment 
of the VCAA, the Appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess and Sanders, supra, and Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In this regard, the 
Court emphasized its holding in Dingess that "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a NOD 
[notice of disagreement] has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the Appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  The 
Veteran received an SOC in September 2005, which, again, 
cited the applicable rating criteria and discussed these 
requirements in terms of whether the Veteran was entitled to 
a higher initial rating for her low back disability.  She 
also received SSOCs in May 2007 and August 2008, further 
discussing the merits of her claim.

And, in any event, a post-decisional March 2006 letter also 
informed the Veteran of the downstream disability rating and 
effective date elements of her claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  She was given an 
opportunity to respond to that letter, and in the August 2008 
SSOC her claim was readjudicated.  Therefore, there is no 
prejudice to her because her claim has been reconsidered 
since the RO provided this additional VCAA notice.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising her of the evidence needed 
to support her claim, and in obtaining evidence pertinent to 
her claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate her for times since the effective 
date of her award when her disability may have been more 
severe than others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Evaluation of the Low Back Disability

The Veteran asserts she is entitled to a higher initial 
rating for her service-connected low back disability, 
currently evaluated as 20-percent disabling under 
38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis of the 
spine.  She filed her claim in January 2005.  Therefore, the 
Board need only address the current rating criteria for her 
low back disability, which took effect on September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. 
Part 4).  

DC 5242 allows for evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine, or under DC 
5003.  Since, however, a 20 percent evaluation is the highest 
possible rating under DC 5003, and the Veteran already has a 
rating at this level, there is no additional benefit to be 
had.  Instead, she must meet the requirements of some other 
DC to receive a higher rating, including the criteria in the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher 30 percent evaluation only concerns the cervical 
segment of the spine, not the lower thoracolumbar (thoracic 
and lumbar) segment at issue.  

The next higher 40 percent evaluation requires forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.  

A 50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating requires 
unfavorable ankylosis of the entire spine (i.e., cervical, 
thoracic and lumbar segments).

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  See, too, Note (5) 
to DCs 5235-5242 indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire ... thoracolumbar spine, or entire spine is fixed in 
flexion or extension....  As discussed below, the Veteran is 
able to move the thoracolumbar segment of her spine, indeed, 
in all directions, and therefore, by definition, she does not 
have ankylosis (either favorable or unfavorable) of her 
entire thoracolumbar spine.  

The Veteran has a diagnosis of DDD, and therefore, the rating 
criteria for intervertebral disc syndrome (IVDS) may be 
applied if they are more favorable.  IVDS is evaluated under 
DC 5243.  The Formula for Rating IVDS Based on Incapacitating 
Episodes provides for a 20 percent evaluation when the 
Veteran has incapacitating episodes having a total duration 
of a least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation is warranted when the 
Veteran has incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks in the past 12 
months.  38 C.F.R. § 4.71a.  

According to Note (1), for purposes of assigning evaluations 
under Code 5243, an "incapacitating episode" is defined as 
a period of acute signs and symptoms due to IVDS requiring 
bed rest prescribed by a physician and treatment by a 
physician.

Here, though, there is no evidence of record indicating the 
Veteran has ever had an incapacitating episode due to her low 
back disability.  Therefore, by definition, she cannot 
receive a higher rating under the Formula for Rating IVDS.

When, as in this case, an evaluation of a disability is based 
at least partly upon the extent there is limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable DC, any additional functional loss the 
Veteran may have by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  See also 38 C.F.R. § 4.59.  These factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If, however, a Veteran is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston, 10 Vet. App. at 80.

During her recent February 2009 Travel Board hearing, the 
Veteran testified that she had radiculopathy in her lower 
extremities following her low back surgery in October 2005.  
But it is worth repeating in this regard that, in the May 
2007 decision, the RO granted service connection for her 
lower extremity radiculopathy because it was a neurological 
manifestation of her service-connected low back disability, 
and assigned 10 percent ratings for each leg.  These ratings 
for her lower extremity radiculopathy are not currently on 
appeal, as she did not appeal that May 2007 RO decision.  See 
again Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See also 38 
C.F.R. § 20.200 (2008) (an appeal to the Board consist of a 
timely filed notice of disagreement (NOD) in writing and, 
after receipt of a statement of the case (SOC), a timely 
filed substantive appeal (e.g., a VA Form 9 or equivalent 
statement)).  The Veteran also testified that she did not use 
a back brace or cane.  She thought that she could forward 
flex to 30 degrees, but then had to stop bending due to leg 
pain.  She stated that her back pain was between a 7 and 8 on 
a scale of 1 (not painful) to 10 (most painful).  She worked 
in a convenience store, and stated that she could not remain 
on her feet for the 8 to 10 hour shifts she worked, and had 
to sit down from time to time or her pain became 
excruciating.  

In April 2007, the Veteran had a VA spine examination.  She 
denied flare-ups, but reported global numbness in both legs 
and muscle spasm.  She denied bowel or bladder dysfunction.  
The examiner clarified that the global numbness was not a 
radicular symptom, and stated that it began following the 
surgery in October 2005.  The examiner found that the 
Veteran's daily activities were affected because it was 
difficult for her to stand or sit for long periods of time; 
she needed to move around to relieve her pain and muscle 
spasm.  The examiner ultimately concluded, however, that the 
low back disability did not effect the Veteran's employment.  

On objective physical examination, the Veteran's forward 
flexion was to 60 degrees (90 degrees is normal).  38 C.F.R. 
§ 4.71a (Plate V).  Her backward extension was to 20 degrees 
(30 degrees is normal).  Id.  Her lateral flexion and lateral 
rotation were to 30 degrees each, bilaterally (which is 
normal).  Id.  Her straight leg lifts were negative on both 
sides.  There was no evidence of muscle atrophy in her lower 
extremities, and no indication of decreased strength.  She 
had a global paresthesia in both legs, from her hips to her 
big toes.  The examiner cited a June 2006 CT scan and 
myelogram and determined the Veteran did not have nerve 
impingement in her back, and that the paresthesia was 
unexplainable because there was no pathological or 
physiological sign showing why she would have this condition.  
The examiner stated that global paresthesia of the legs would 
be "more indicative" of a vascular problem than a 
neurological problem "unless the central canal [was] 
stenosed to a large extent and this is not the case in this 
[V]eteran."  

Also in April 2007, the Veteran had a VA peripheral nerves 
examination.  She mentioned that her back pain was localized 
to the lower lumbar spine, and that it was dull and achy.  It 
fluctuated between a 2 and an 8 on a scale of 1 (not painful) 
to 10 (most painful).  She stated that the pain 
intermittently radiated down her leg, but not her left.  She 
reported an episode of severe pain following her surgery in 
October 2005, which lasted for approximately 24 hours during 
which she was functionally disabled.  She had subsequent 
episodes of severe pain, but she was able to function during 
these attacks.  She felt that heavy lifting, bending, 
twisting, walking for more than a mile exacerbated her pain.  
She used a treadmill and performed crunches three times a 
week to strengthen her back.  She also lifted two and three 
pound weights.

The October 2005 low back surgery involved a three-level 
decompressive lumbar laminectomy and posterior lumbar 
interbody fusion.  The surgery was performed by Dr. E. L., a 
private neurosurgeon.  And, as already explained, following 
the surgery, the RO assigned a temporary 100 percent rating 
to compensate the Veteran during her convalescence.  

Earlier, in September 2005, the Veteran had been treated for 
back pain by Dr. E. L., and she denied bladder dysfunction.  
An even earlier July 2005 VA treatment report shows she 
denied experiencing weakness in her back, but complained of 
numbness in her legs.  Her sensation was decreased below the 
mid-calf region, bilaterally, and into her feet 
circumferentially.  But she had full strength in her back and 
extremities.  

Other post-service VA treatment reports show the Veteran had 
back pain, but they do not provide measurements of her ranges 
of motion or discussions of any additional functional loss - 
including additional limitation of motion, which she may have 
as a consequence of her pain.  



Prior to her discharge from the military, the Veteran had a 
VA examination.  Her forward flexion was to 38 degrees, her 
backward extension was to 9 degrees, right lateral bending 
was to 25 degrees, left lateral bending was to 24 degrees, 
and her lateral rotation was to 30 degrees, bilaterally.  

Considering all of this relevant evidence of record, the 
Board finds that the Veteran is not entitled to a higher 40 
percent evaluation under DC 5242.  The medical evidence does 
not show that her forward flexion is limited to 30 degrees or 
less.  At worst, it was to 38 degrees in March 2005.  Since 
her October 2005 surgery, however, her forward flexion has 
improved to 60 degrees.  And while she testified during her 
February 2009 hearing that her flexion was limited to 30 
degrees, her claim of this severe a limitation is probatively 
outweighed by the objective medical findings that, as 
mentioned, show greater range of motion on forward flexion, 
especially since her low back surgery, but also even before 
her surgery.  She is competent to state that her motion is 
limited and painful, but measurement of her ranges of motion 
is a medical determination.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Also, as discussed above, by definition, she does not have 
ankylosis of the entire thoracolumbar spine because she can 
perform ranges of motion in all directions (forward flexion, 
backward extension, left and right lateral flexion, and left 
and right rotation).  Therefore, her disability does not meet 
the criteria for a higher 40 percent evaluation under DC 
5242.

With regards to functional loss under DeLuca, during her 
April 2007 VA spine examination, repeated flexion and 
extension of her low back caused pain, but no indication of 
weakness or fatigue, and no decrease in her ranges of motion.  
At her March 2005 pre-discharge VA examination, her flexion 
and extension reduced by two degrees after repetition.  Her 
right and left lateral flexion was reduced by two degrees, 
and her right and left lateral rotation increased by one 
degree.  She had pain on all ranges of motion except for 
right and left lateral rotation.  So while there is 
confirmation she has painful motion, and that she lost a few 
degrees of motion during her March 2005 examination with 
repetitive motion testing, she still does not have additional 
functional loss - including additional limitation of motion, 
sufficient to meet the criteria for a 40 percent evaluation 
under DC 5242.  Again, the evidence does not show that, even 
considering her pain, her forward flexion is 30 degrees or 
less due to the factors set forth in DeLuca:  more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Therefore, these additional factors in DeLuca do not 
provide a basis for increasing her rating.  The overall 
disability picture for her low back disability does not more 
closely approximate the requirements for a 40 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against her claim.  38 C.F.R. § 4.3.  

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award is to 
be considered to ensure that consideration is given to the 
possibility of staging the Veteran's rating - that is, 
assigning separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
Since, however, for the reasons and bases discussed, the 
Veteran has not met the requirements for a higher rating at 
any time since the effective date of her award, the Board may 
not stage her rating because she has been, at most, 20-
percent disabled during the entire period at issue, with the 
exception, as mentioned, of the temporary total rating 
assigned following her low back surgery in October 2005.

Extraschedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).

Here, there is no disputing the Veteran's low back pain and 
limited motion cause some impairment in her occupational 
functioning.  She testified to this extent during her 
February 2009 hearing.  However, such impairment is 
contemplated by the schedular rating she has for her low back 
disability (and, incidentally, by the additional ratings she 
has for the residual radiculopathy affecting her lower 
extremities).  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  During her April 2007 VA examination, the 
evaluating physician indicated the Veteran's low back 
disability did not affect her employment.  The Board 
therefore finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment - meaning above and beyond that 
contemplated by the schedular ratings assigned (again, both 
for the low back disability, itself, and the residual 
radiculopathy affecting the lower extremities), to suggest 
the Veteran is not adequately compensated by the regular 
rating schedule.  With the exception of her October 2005 low 
back surgery, the vast majority of the evaluation and 
treatment for her low back disability has been on an 
outpatient basis, not as an inpatient.  And according to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 20 percent for 
the low back disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


